Citation Nr: 1747193	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  08-23 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and F.M.


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to March 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2010, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in May 2011, October 2012, January 2015, July 2015, and May 2017 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran did not have any diagnosed low back disorder that pre-existed active service.

2.  The preponderance of the evidence is against a finding that a low back disorder is related to the Veteran's military service or manifested to a compensable degree within one year from separation from service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, a VCAA notice letter was sent to the Veteran in January 2008.  This letter informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in April 2008 and supplemental statements of the case (SSOCs) in August 2008, May 2012, February 2013, April 2015, August 2016, and July 2017.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The claims file contains STRs, VA medical evidence, private medical evidence, lay statements, and the Veteran's contentions and testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided a VA examination to determine the etiology of low back disorder in May 2016 with a subsequent addendum opinion in June 2017.  The examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the elements of the claim that were lacking to substantiate the claim for service connection.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  

The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his complaints during service.  They also asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2016).

III. Stegall Analysis

As previously noted, the Board remanded this case for further development in May 2011, October 2012, January 2015, July 2015, and May 2017.  The Board specifically instructed the RO to obtain all VA, private, and Social Security Agency (SSA) treatment records, schedule the Veteran for an examination to determine the etiology of the Veteran's low back disorder, and to readjudicate the claim on appeal.  Subsequently, all outstanding records were obtained and associated with the claims folder and the Veteran was afforded an examination to determine the etiology of his low back disorder in May 2016, with a subsequent addendum opinion in June 2017.  Thereafter, the Veteran's claim was readjudicated in May 2012, February 2013, April 2015, August 2016, and July 2017 SSOCs.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

IV.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2014)); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2016).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. 
§ 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2016).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2016).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

V.  Analysis

The Veteran asserts that his low back disorder is etiologically related to active duty.  Based on the analysis below, the Board determines that the preponderance of the evidence is against his claim.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a May 2016 VA examination report, the Veteran was diagnosed with degenerative arthritis of the spine, intervertebral disc syndrome (IVDS), and sacroiliac injury. 

The Veteran satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  STRs from January and February 1968 noted that the Veteran had pain in his back.  Additionally, in his October 2010 hearing, the Veteran testified that during basic training, he slipped on water while carrying pans.  After waiting a few days without the pain going away, he went to the infirmary, which sent him to an orthopedist.

The Veteran does not meet the third threshold element of service connection, a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As noted above, in a May 2016 VA examination report, the Veteran was diagnosed with degenerative arthritis of the spine, intervertebral disc syndrome (IVDS), and sacroiliac injury.  

During the examination, the Veteran reported that in 1968, during basic training, he slipped on water while carrying some pans.  He noted back pain, and after waiting a few days, the Veteran noted that the pain became worse and he went to the infirmary.  After that, he was discharged.  The Veteran stated that he had occasional back bumps and bruises but no lasting problems that predated his active service.  

While no etiological opinion was given in the May 2016 VA examination report, in a June 2017 addendum opinion by the same examiner, the examiner noted that he had reviewed the Veteran's claims folder.  The examiner reported that there was no clear and unmistakeable evidence (obvious, manifest, and undebatable) that any currently diagnosed disability of the low back pre-existed the Veteran's active service.  The examiner noted that upon reviewing the documents in the case, it appeared that there were no back issues noted on the Veteran's induction physical in November 1967.  

The examiner wrote that the Veteran had an incident in high school where he slipped on stairs and landed on his back/buttocks, but, according to his October 2010 hearing, the Veteran noted that he "got up and went to class" and did not seek medical help.  The Veteran had no significant back injuries prior to his induction physical.  This indicated that the initial back problem began during the Veteran's Army service, when he slipped in the mess hall, landing on his back.  

The examiner noted that the progression of the Veteran's back pain over time since 1968 is more likely than not due to the natural progress of the condition and was not due to military service.  The Veteran, during his October 2010 hearing, stated that he believed his fall in the mess hall during basic training was the start of all his back issues.  There was mention in the physician notes after the injury than an x-ray showed evidence of spina bifida occulta.  The VA examiner noted that this was a benign condition that, unlike full spina bifida, causes no disability.  

The VA examiner further noted that spina bifida occulta is an incidental finding, usually found when the lumbosacral spine is x-rayed.  Regardless, the VA examiner pointed out that in an October 2005 note, the neurosurgeon stated that there was no evidence of spina bifida occulta, but there was evidence of multilevel facet hypertrophy and osteophytosis, which are degenerative findings that occur and progress with age.  The VA examiner stated that the Veteran's fall during basic training caused an acute low back pain but should not be expected to produce lifelong disability in and of itself.  

The VA examiner reported that it was less likely than not that the Veteran's current lumbar spine disability was related to his active military service.  The examiner noted that the fall during basic training caused acute low back pain but would not be expected to produce lifelong disability by itself.  

In the May 2017 Board remand, the VA examiner was specifically asked to consider and discuss the Veteran's incident in high school where he fell down a flight of stairs.  In response to this, the VA examiner noted that by the Veteran's own description, it did not cause lasting pain or disability.  The Veteran went to class afterwards and did not seek medical attention for it.  The fall produced no lasting effects and did not result in a chronic low back disorder.  The VA examiner pointed out that the Veteran was inducted into the Army subsequent to this occurrence with nothing being brought up in his record at the time.  

The VA examiner noted that while the Board's examination request asked several times about whether the pre-existing low back disorder was or was not aggravated during service, the VA examiner maintained that "there IS NO pre-existing low back disorder."  The Veteran fell down some stairs on his back and the initial pain resolved.  He also had some normal childhood/adolescent bumps, bruises, and pulled muscles while playing sports and engaging in the usual childhood/adolescent activities.  According to the VA examiner, none of these produced any injury significant enough to be noted on the Veteran's entrance documents.  The injury in question was the slip-on-floor injury during basic training in 1968.  This fall did not aggravate a pre-existing back disorder because there is/was no pre-existing low back disorder.

Additionally, the May 2017 Board remand specifically asked the VA examiner to consider and discuss the Veteran's pulled muscles from playing football, baseball, basketball, and raiding the neighbors' apple trees.  The VA examiner responded by noting that according to the Veteran's own description, these injuries of childhood and adolescence were not severe enough to cause him to seek medical care and did not cause lasting pain or disability.  

The May 2017 Board remand also specifically asked the VA examiner to consider and discuss the clinical significance of the history by the Veteran related in-service that he was unable to secure employment due to chronic low back pain.  The VA examiner responded by noting that as the Veteran aged, he noted increasing problems with his back.  At his October 2005 appointment with his neurosurgeon, it was noted that the Veteran had multilevel facet hypertrophy and osteophytosis.  The VA examiner reported that these were degenerative problems that occurred with age and developed over time.  The VA examiner noted that this could certainly cause employability issues as the Veteran aged.  The 2005 MRI also showed a broad-based disc extrusion at L5/S1 with moderate-to-severe bilateral lateral recess stenosis and bilateral S1 nerve root impingement.  The VA examiner noted that this did not happen in 1968.  He explained that discs degenerate over time and that if the Veteran had these symptoms in 1968, they would have appeared in his Army medical record and he likely would have undergone a surgical procedure to correct the problem.

The May 2017 Board remand specifically asked the VA examiner to consider and discuss the Veteran's reported but undocumented January 1968 fall in the mess hall, including discussing whether it aggravated any pre-existing low back disorder beyond its natural progression, or caused the onset of any current low back disorder.  In that regard, the examiner was asked to acknowledge and discuss findings in the March 2005 MRI report of lumbar spine showing a diagnosis of a broad-based disc extrusion, causing moderate to severe bilateral lateral recess stenosis and probable impingement upon both S1 preganglionic nerve roots bilateral with notation that the disc extrusions were chronic in appearance as they had the same decrease T2 signal as the intervertebral disc space.  

The VA examiner noted that the "pre-existing low back disorder" would have been the fall down the stairs in high school and the bumps and bruises of childhood and adolescence.  According to the examiner, these did not prevent the Veteran from entering the service, and he did not complain of them during his entrance physical.  The broad-based disc extrusion causing lateral recess stenosis and nerve root impingement was more likely than not a product of age and the progression of back difficulties with the passage of time.  The examiner noted that he could not say that these problems were directly caused by an unwitnessed slip and fall injury in 1968.  In other words, in his opinion, it was less likely than not that this was the case.  

The May 2017 Board remand specifically asked the VA examiner to consider and discuss the documentation of the Veteran's reported involvement in a motor vehicle accident in which he was rear-ended and subsequently complained of increased neck pain in VA ambulatory care notes dated in November 2003 and January 2004.  The VA examiner noted that the Veteran did not remember a motor vehicle accident in 2003.  Medical treatment notes indicated that he was initially seen following a rear-end collision in November 2003.  The Veteran was treated conservatively and he called the clinic noting increased neck pain and headache in January 2004.  He was referred to physical therapy and on his next follow-up evaluation in May 2004, no further neck complaints were noted.  The VA examiner noted that this accident caused neck pain and headaches, but the examiner did not see that the lumbar condition was exacerbated.  The medical treatment records noted no such exacerbation either.  

Finally, the VA examiner concluded that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran's back condition did not exist prior to service.  The back condition began after a slip-and-fall incident while carrying pots on a wet floor in the mess hall during basic training in 1968.  Subsequent back issues, including more recent abnormal imaging studies, were opined to be due to the effects of age and time.  Full spina bifida can be severe and disabling.  The Veteran did not have full spina bifida.  Spina bifida occulta is a benign condition that does not cause disability.

The Board has not overlooked the Veteran's lay statements and testimony with regard to the etiology of his low back disorder.  He is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that his reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that the Veteran is competent of determining the etiology of his current low back disorder, and whether it was related to active service, in the absence of specialized medical training, which in this case he has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2016); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  

As such, the objective medical findings and negative nexus opinion provided by the June 2017 VA examination addendum opinion has been accorded greater probative weight in determining that service connection is not warranted.  The Board has reached this conclusion because the examiner reviewed the claims file, made repeated references to pertinent past records and statements, and provided a detailed rationale.  The Board concludes that the preponderance of the evidence is against service connection for a low back disorder on a direct basis.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board further finds that the preponderance of the evidence is against a showing that the Veteran's low back disorder manifested to a compensable degree within one year of separation from service, or that the Veteran had a continuous symptomatology of a back disorder since separation from service.  Post-service treatment is not shown in the record until 2003, when the Veteran was involved in a motor vehicle accident, approximately 35 years after the Veteran's discharge from service in 1968.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  As a result, service connection is not warranted on a presumptive basis or on the basis of continuous symptomatology since service.  See 38 C.F.R. §§ 3.307, 3.309 (2016).  

On the basis of the above analysis, the preponderance of the evidence is against the claim for service connection for a low back disorder, and the claim must be denied.


ORDER

Entitlement to service connection for a low back disorder is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


